Court of Appeals
                                           for t h e
                                 Third District of Texas
                             P.O. Box 12547, Austin, Texas 78711-2547
                                          (512)463-1733




Date:             June 26,2015

Case Number: 03-12-00726-CV
Trial Court No.: D-l-GN-12-001270

Style:            Mary Louise Serafine v. Alexander Blunt and Ashley Blunt


You are hereby notified that appellant's motion for rehearing re: attorney fees on remand was
deniedon the date noted above. Also, the opinion, concurring opinion, and judgment dated May
1,2015, are withdrawn; and the substituted opinion, concurring opinion, and judgment were sent
this date to the following persons:


 Mr. Ronald M. Raydon                              Mr. Ray Bass
 Law Offices of Ronald Max Raydon                  120 West 8th Street
 1718 Fry Road, Suite 450                          Georgetown, TX 78626
 Houston, TX 77084                                 * DELIVERED VIA E-MAIL *

 The Honorable Velva L. Price                      The Honorable Gisela D. Triana
 Civil District Clerk                              District Judge, 200th District Court
 Travis County Courthouse                          Travis County Courthouse
 P. O. Box 1748                                    P. O. Box 1748
 Austin, TX 78767                                  Austin, TX 78767-1748
 * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

 The Honorable Billy Ray Stubblefield              Mr. Doran D. Peters
 Administrative Judge                              Hajjar, Sutherland & Peters, L.L.P.
 Williamson County Courthouse                      3144 Bee Cave Road
 405 Martin Luther King, Box 2                     Austin, TX 78746
 Georgetown, TX 78626                              * DELIVERED VIA E-MAIL *
 * DELIVERED VIA E-MAIL *



                                                                                    RECEIVED
                                                                                    JU<-1 7 2015
 Court of Appeals                            OFFICIAL BUSINESS „             L^B^iiJR uspostage^rtnsysowes
                                             STATE OF TEXAS   £<
        Third District                       PENALTY FOR      go
P.O.BOX I2M7.AUSTIN/TEXAS 78711.J547         PRIVATE USE            Sh       ffi8&£#01 $002.11
                                                                    a. u.    mm                0001-J01623JUN 26 2015




                                                 f9y^*ALDM. RAYDON
                                                 HOUSTON TX 77084




                                                                                                                             S
                                                                                                                    /
                                       EI2EAB3   ??Oe«l       "|i||>|ilii-lll'INli'lil>'||ii|i'|iiii||i"li'|i||'!l>i»'|||>